Citation Nr: 1100459	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for disability manifested 
by right hip pain. 

3.   Entitlement to service connection for mid and low back 
strain with positional kyphosis.

4.  Entitlement to service connection, to include on a secondary 
basis, for disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2005 to August 2007, 
with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Veteran participated in an informal hearing before a Decision 
Review Officer (DRO) at the RO in September 2009.  A report of 
that hearing is associated with the claims folder.  

The issues of service connection for back and neck strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During a DRO hearing in September 2009, the Veteran withdrew 
his claim for service connection for bilateral hearing loss.

2.  The Veteran does not have a current right hip disability that 
is causally related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met regarding the Veteran's claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(a) (2010).

2.  The criteria for service connection for right hip disability 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2007, which substantially complied with the 
notice requirements of 38 U.S.C.A. § 5103(a).  

As to VA's duty to assist, VA has obtained service treatment 
records, afforded the appellant physical examinations, and 
afforded him the opportunity to give testimony before a DRO.  All 
available and relevant records identified by the Veteran and for 
which he authorized VA to obtain have been associated with the 
appellant's claims file.  The examinations provide the requisite 
findings and opinions necessary to adjudicate the right hip 
claim, and are adequate.  The appellant does not contend 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Withdrawn Claim

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative, either in 
writing or on the record at a hearing.  38 C.F.R. § 20.204.  
During the Veteran's DRO hearing in September 2009, he withdrew 
his claim for service connection for bilateral hearing loss.  As 
the Veteran has withdrawn his appeal regarding this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of this issue, and the claim is dismissed.  
38 U.S.C.A. § 7104.

Service Connection for Right Hip Pain

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking service connection for right hip pain, 
which he contends began during service as a result of his back 
disorders.  Service treatment records are silent for any 
complaints of or treatment for hip pain at any time during 
service, and no hip defects were noted in his post-deployment 
health assessment.  

The Veteran was afforded a VA examination in October 2007.  He 
reported pain in his right hip which he felt might be radiating 
from "stiffness and pressure" in his lower back.  He denied any 
known hip injury, and he was unable to describe any aggravating 
or alleviating factors for his hip pain.  He denied using any 
assistive devices for this condition, and he stated that there 
were no effects on his daily activities.  On examination, there 
was no palpable right hip joint tenderness or bony deformity.  
There was no edema or discoloration of the region.  He had active 
and passive elevation to 125 degrees, active and passive 
abduction to 43 degrees, and extension to 0 degrees, without pain 
in any movement.  There was no evidence of pain, incoordination, 
fatigability, or further loss of motion with repetition, and 
there was no evidence of flare ups.  X-rays of the pelvis 
revealed no acute fracture or dislocation.  There was a 6 mm 
rounded density overlying the lower right hemipelvis which the 
examiner stated is most likely a phlebolith.  Based on these 
findings, the examiner concluded that there was no right hip 
disability. 

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for a right hip disability as the 
evidence does not show that a current disability is present.  The 
Board acknowledges that the Veteran is competent to describe the 
symptoms he has experienced that are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, 
even though there are no documented complaints of hip pain in 
service, the Board cannot reject, or find nonprobative, lay 
evidence simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. 
Cir. 2006).  However, in this case there is no evidence of a 
current disability beyond the Veteran's subjective reports of hip 
pain.  Pain alone is not a disability for which compensation may 
be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Moreover, to the extent he is experiencing referred pain 
from his back, such pain is more properly considered in the 
context of service connection for the back disorder or, should 
service connection be granted for back disability, in the rating 
assigned the disorder.  Simply put, referred pain is not a 
disability in and of itself, and without an actual underlying hip 
pathology to account for the pain, the Veteran does not have a 
current hip disorder on which service connection may be granted.  
Accordingly, the claim is denied.


ORDER

The appeal concerning service connection for bilateral hearing 
loss is dismissed.

Service connection for right hip disability is denied.  


REMAND

The Veteran is seeking service connection for disabilities of the 
low and mid back, and neck.  

For the purpose of establishing service connection, a veteran 
will be considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior to service and was not aggravated by 
active service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2010).

In the present case, the Veteran underwent a physical evaluation 
in March 2003, prior to his first period of ACDUTRA.  He reported 
that he had no history of back or neck pain or dislocated hip 
joint.  On examination, his spine and musculoskeletal system were 
found to be normal.  The Veteran also underwent a pre-deployment 
health assessment in connection with entry to active duty in 
October 2005, in which he reported that he was in "very good" 
health and had not been seen or treated by a doctor or other 
health care provider in the last year.  No defects of any kind 
were noted during this time.  The Veteran is therefore presumed 
to have been in sound condition when he entered active duty.  

Under 38 U.S.C.A. § 1111, the presumption of soundness may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated therein.  
The burden of proof is upon VA to rebut the presumption by 
producing that clear and unmistakable evidence.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  Mere history provided by the Veteran of 
the pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  Rather, the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In this case, the Veteran has submitted private chiropractic 
treatment records dated between October 2004 and August 2007, 
which reflect that he sought regular treatment for soreness and 
tightness in his back and neck.  These records represent 
contemporaneous clinical evidence of chronic back and neck pain 
prior to service, and strongly suggest that his current 
conditions existed prior to service.  

Assuming that the claimed disorders existed prior to service, 
there is a question of whether the evidence clearly and 
unmistakably demonstrates that the Veteran's left back and neck 
disabilities were not aggravated by service, and if not, whether 
entitlement to service connection on a direct basis is in order.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153; Joyce v. Nicholson, 
443 F.3d 845, 847 (Fed. Cir. 2006).  

The evidence reflects that the Veteran sought treatment for upper 
and mid back pain in November 2005, which he stated had been 
ongoing for 1 to 2 weeks.  He reported that his level of pain was 
5 out of 10 during the day and 3 out of 10 when he was resting.  
The Veteran stated that his back pain decreased when he bended 
over.  He was treated with medication and given a profile to run 
at his own pace for 5 days.  On his post-deployment health 
assessment in July 2007, he reported that he had experienced back 
pain during the deployment.  During the September 2009 DRO 
hearing, the Veteran acknowledged that he had back pain prior to 
service but asserted that it had become more severe.  

The Veteran was afforded a VA examination in October 2007, in 
which he exhibited limited motion in the lumbosacral and cervical 
spine.  The examiner diagnosed chronic mid and lower back strain 
with loss of motion.  Although he stated that neck pain was not 
found on examination, x-rays revealed early degenerative changes 
in the cervical spine.  The examiner was not asked to provide any 
opinion regarding the etiology or aggravation of these 
conditions.  

Given the foregoing facts, the Board is unable to conclude that, 
if the disorders existed prior to service, whether they clearly 
and unmistakably were not aggravated in service beyond the 
natural progression of the conditions.  There is insufficient 
evidence to decide the claims, and a VA examination and medical 
nexus opinion are necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination of his claimed back and neck 
disabilities.  The claims file must be 
made available to the examiner for 
review.  The examiner should conduct a 
thorough examination of the Veteran's spine, 
including any indicated evaluations, studies, 
and tests, and provide a diagnosis for any 
pathology found.  

Based on the review of the record, the 
examiner should address the following, 
providing a rationale for the responses 
provided:

Does the evidence of record clearly and 
unmistakably show that the Veteran's back 
and neck pain disorders existed prior to 
service?   

If so, does the evidence of record clearly 
and unmistakably show that the disorders were 
not aggravated by service or that any 
increase in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

If the answer to either question is no, is it 
at least as likely as not that the 
Veteran's back and or neck disorder had its 
onset in service?

A complete rationale should be provided 
for any opinion expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion would be 
speculative.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues remaining 
on appeal.  If the claims remain denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


